DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on July 24, 2020. Claims 1-20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on July 30, 2020 and December 31, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-3, 6-10, 13-14, and 16-19 along with the corresponding dependent claims 4-5, 11-12, 15, and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “drivable surface” in claims 1-3, 6-10, 13-14, and 16-19 is a relative term which renders the claim indefinite. The term “drivable surface” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In fact, the way “drivable surface” is defined at [0033] as being “a surface that is safe for driving” further indicates that the term is relative, because it is unknown how one may determine if a surface is safe for driving without some sort of predetermined threshold. For purposes of this Action, Examiner is interpreting this term to mean any surface.

The term “non-drivable surface” in claims 8, 9, and 19 is a relative term which renders the claim indefinite. The term “drivable surface” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In fact, the way “drivable surface” is defined at [0033] as being “a surface that is safe for driving” further indicates that the “non-drivable surface” term is relative, because it is unknown how one may determine if a surface is non-safe for driving without some sort of predetermined threshold. For purposes of this Action, Examiner is interpreting this term to mean any surface.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2021/0278851 (hereinafter, “Van der Merwe”)
 
Regarding claim 1, Van der Merwe discloses a method comprising: 
receiving, by a controller system of an autonomous vehicle, sensor data from a plurality of sensors, the sensor data comprising at least one camera image of a physical environment and a first three-dimensional (3D) representation of the physical environment (see at least [0004], [0023], and [0170]; 3D representation of a physical environment may be obtained via, for example, a camera, and the AV comprises a plurality of sensors); 
extracting, by the controller system, a set of features from the at least one camera image, the extracting comprising inputting the at least one camera image to a neural network trained to infer values of the set of features from image data (see at least [0187]; the neural network may determine information regarding the different features discovered from the image data); 
estimating, by the controller system and using the values of the set of features, depths of different locations in the physical environment (see at least [0170], [0172], [0188], and [0219]; different feature information includes information for determining depths at different locations in the physical environment); 
generating, by the controller system, a depth image based on the estimated depths (see at least [0172]; the depth data may be used to form a global occupancy grid (i.e., depth image)); 
identifying, by the controller system and using the values of the set of features, boundaries of surfaces in the physical environment (see at least [0014]; boundaries of substantially discontinuous surface features are determined); 
generating, by the controller system, a segmented image, the segmented image being divided into different regions, each region corresponding to an identified boundary of a surface in the physical environment (see at least [0018], [0108], [0115], and [0128]; the image may be segmented into different regions associated with the surface in the physical environment and associated with boundaries of the surface thereof); 
determining, by the controller system and using the values of the set of features, that the physical environment includes at least one object belonging to a particular class in a plurality of object classes (see at least [0040] and [0178]; the obstacles (i.e., obstacles may be classified via the neural network)); 
generating, by the controller system, an augmented image, the augmented image being augmented to indicate a boundary of the at least one object (see at least [0207]; boundaries of the obstacles (i.e., objects) may be found in the augmented image); 
estimating, by the controller system and from the first 3D representation, at least one of a ground plane or a height of a particular surface in the physical environment (see at least [0131]; heights of the surface in the physical environment may be obtained for various surfaces at, below, or above the ground level); 
generating, by the controller system and using the first 3D representation, a second 3D representation of the physical environment, the second 3D representation indicating a result of the estimating of at least one of the ground plane or the height of the particular surface in the physical environment (see at least [0131] and the publication generally; the 3D grid, developed from the 3D representations may indicate the ground plane and/or heights of various surfaces of the physical environment); 
generating, by the controller system and using the depth image, the segmented image, the augmented image, and the second 3D representation, an output representation indicating a drivable surface in the physical environment (see at least [0108] and the publication generally; a path which includes drivable surfaces in the physical environment may be output based on all of the other gathered information); 
determining, by the controller system and based on the output representation, a plan of action for the autonomous vehicle, the plan of action involving autonomously navigating a path from a first location in the physical environment to a second location in the physical environment, wherein the path is at least partially located on the drivable surface (see at least [0111] and the publication generally; a path (i.e., plan of action) between two points within the environment may be determined and may traverse at least some of the drivable surface); and 
executing, by the controller system, the plan of action (see at least [0008] and [0111]; the navigable path may be executed by the control system of the AV).

Regarding claim 2, Van der Merwe discloses all of the limitations of claim 1. Additionally, Van der Merwe discloses wherein the segmented image includes a region corresponding to an identified boundary of the drivable surface (see at least [0010]; boundaries of the drivable surface may be determined).

Regarding claim 3, Van der Merwe discloses all of the limitations of claim 1. Additionally, Van der Merwe discloses wherein the at least one object includes an object located on the drivable surface (see at least [0025], [0116], and [0157]; the obstacles (i.e., objects) may be located on the drivable surface).

Regarding claim 4, Van der Merwe discloses all of the limitations of claim 1. Additionally, Van der Merwe discloses wherein the generating of the output representation comprises inputting the depth image, the segmented image, the augmented image, and the second 3D representation to a neural network trained to infer values of the output representation using training data that includes a combination of two-dimensional and three- dimensional representations (see at least [0170] and the application generally; the output may include both 2D and 3D representations).

Regarding claim 5, Van der Merwe discloses all of the limitations of claim 1. Additionally, Van der Merwe discloses 
applying a set of rules to the output representation, the set of rules including at least one condition relating to an attribute of a surface under consideration for inclusion in the path from the first location to the second location (see at least [0006] and [0017]-[0021]; criteria (i.e., attributes) of a surface under consideration may be used to set conditions on determining drivability of the surface); and 
determining, based on the at least one condition being satisfied, that the surface under consideration is drivable (see at least [0010]; criteria (i.e., attributes) of a surface under consideration may be used to set conditions on determining drivability of the surface).

Regarding claim 6, Van der Merwe discloses all of the limitations of claim 1. Additionally, Van der Merwe discloses wherein the generating of the augmented image or the generating of the segmented image comprises inputting the values of the set of features to a neural network trained using images of surface deformations associated with drivable surfaces (see at least [0187]; images of surface deformations associated with drivable surfaces may be used to train the neural network).

Regarding claim 7, Van der Merwe discloses all of the limitations of claim 6. Additionally, Van der Merwe discloses wherein the images of surface deformations associated with drivable surfaces include images of impressions made by vehicles onto drivable surfaces (see at least [0187]; packed dirt is considered an equivalent to impressions, and the means by which the packed dirt is created is not considered to hold patentable weight).

Regarding claim 8, Van der Merwe discloses all of the limitations of claim 1. Additionally, Van der Merwe discloses wherein the generating of the augmented image or the generating of the segmented image comprises inputting the values of the set of features to a neural network trained using images of surface deformations associated with non-drivable surfaces (see at least [0187]; images of surface deformations associated with drivable/non-drivable surfaces may be used to train the neural network)

Regarding claim 9, Van der Merwe discloses all of the limitations of claim 8. Additionally, Van der Merwe discloses wherein the images of surface deformations associated with non-drivable surfaces include images of cracks, rocks, debris, or pools of liquid (see at least [0183] and [0187]; cracks, loose material (i.e., rocks and debris)).

Regarding claim 10, Van der Merwe discloses all of the limitations of claim 1. Additionally, Van der Merwe discloses wherein the second 3D representation indicates the ground plane, and wherein the drivable surface at least partially overlaps with the ground plane (see at least Fig. 5C, [0199] and the publication generally; the drivable surface comprises the ground plane).

Regarding claim 11, Van der Merwe discloses all of the limitations of claim 1. Additionally, Van der Merwe discloses wherein the second 3D representation comprises a grid in which the height of the particular surface in the physical environment is indicated by values assigned to grid locations corresponding to locations on the particular surface, and wherein the values assigned to the grid locations are values indicating that the grid locations are physically occupied or values indicating an estimated height of the particular surface at each grid location (see at least Fig. 5C and [0131]; the grid location include surface heights and values associated with each portion of the grid).

Regarding claim 12, Van der Merwe discloses all of the limitations of claim 1. Additionally, Van der Merwe discloses wherein the second 3D representation is a voxel grid, and wherein the generating of the second 3D representation comprises inputting the first 3D representation to a neural network trained to infer whether a particular voxel in the voxel grid corresponds to a road surface (see at least [0046], [0128], [0131], and [0180]; the neural network determines which type of surface each segment of the voxel grid corresponds to, including, for example, a road surface).

Regarding claim 13, Van der Merwe discloses all of the limitations of claim 1. Additionally, Van der Merwe discloses identifying, by the controller system and using the values of the set of features, an edge represented in the at least one camera image, wherein the identified edge corresponds to an edge of the at least one object or an edge of the drivable surface (see at least [0010], [0013]-[0016], and the publication generally; the SDSF edges correspond to at least one object edge or the edge of a drivable surface).

Regarding claim 14, Van der Merwe discloses a system (see at least Fig. 1A) comprising: 
a plurality of sensors (see at least [0004], [0023], and [0170]; 3D representation of a physical environment may be obtained via, for example, a camera, and the AV comprises a plurality of sensors); and 
a controller system coupled to the plurality of sensors (see at least Fig. 1A and [0008]), the controller system configured to perform processing comprising: 
receiving sensor data from a plurality of sensors, the sensor data comprising at least one camera image of a physical environment and a first three- dimensional (3D) representation of the physical environment (see at least [0004], [0023], and [0170]; 3D representation of a physical environment may be obtained via, for example, a camera, and the AV comprises a plurality of sensors);
extracting a set of features from the at least one camera image, the extracting comprising inputting the at least one camera image to a neural network trained to infer values of the set of features from image data (see at least [0187]; the neural network may determine information regarding the different features discovered from the image data);
estimating, using the values of the set of features, depths of different locations in the physical environment (see at least [0170], [0172], [0188], and [0219]; different feature information includes information for determining depths at different locations in the physical environment);
generating a depth image based on the estimated depths (see at least [0172]; the depth data may be used to form a global occupancy grid (i.e., depth image));
identifying, using the values of the set of features, boundaries of surfaces in the physical environment (see at least [0014]; boundaries of substantially discontinuous surface features are determined);
generating a segmented image, the segmented image being divided into different regions, each region corresponding to an identified boundary of a surface in the physical environment (see at least [0018], [0108], [0115], and [0128]; the image may be segmented into different regions associated with the surface in the physical environment and associated with boundaries of the surface thereof);
determining, using the values of the set of features, that the physical environment includes at least one object belonging to a particular class in a plurality of object classes (see at least [0040] and [0178]; the obstacles (i.e., obstacles may be classified via the neural network));
generating an augmented image, the augmented image being augmented to indicate a boundary of the at least one object (see at least [0207]; boundaries of the obstacles (i.e., objects) may be found in the augmented image);  
estimating, from the first 3D representation, at least one of a ground plane or a height of a particular surface in the physical environment (see at least [0131]; heights of the surface in the physical environment may be obtained for various surfaces at, below, or above the ground level);  
generating, using the first 3D representation, a second 3D representation of the physical environment, the second 3D representation indicating a result of the estimating of at least one of the ground plane or the height of the particular surface in the physical environment (see at least [0131] and the publication generally; the 3D grid, developed from the 3D representations may indicate the ground plane and/or heights of various surfaces of the physical environment);
generating, using the depth image, the segmented image, the augmented image, and the second 3D representation, an output representation indicating a drivable surface in the physical environment (see at least [0108] and the publication generally; a path which includes drivable surfaces in the physical environment may be output based on all of the other gathered information);
determining, based on the output representation, a plan of action for an 34 autonomous vehicle, the plan of action involving autonomously navigating a path from a first location in the physical environment to a second location in the physical environment, wherein the path is at least partially located on the drivable surface (see at least [0111] and the publication generally; a path (i.e., plan of action) between two points within the environment may be determined and may traverse at least some of the drivable surface); and
executing the plan of action (see at least [0008] and [0111]; the navigable path may be executed by the control system of the AV).

Regarding claim 15, Van der Merwe discloses all of the limitations of claim 14. Additionally, Van der Merwe discloses wherein the controller system includes a neural network configured to generate the output representation, and wherein the neural network has been trained to infer values of the output representation using training data that includes a combination of two-dimensional and three-dimensional representations (see at least [0170] and the application generally; the output may include both 2D and 3D representations).

Regarding claim 16, Van der Merwe discloses all of the limitations of claim 14. Additionally, Van der Merwe discloses wherein the controller system includes a neural network configured to generate the augmented image or the segmented image, and wherein the neural network has been trained using images of surface deformations associated with drivable surfaces (see at least [0187]; images of surface deformations associated with drivable surfaces may be used to train the neural network).

Regarding claim 17, Van der Merwe discloses all of the limitations of claim 16. Additionally, Van der Merwe discloses wherein the images of surface deformations associated with drivable surfaces include images of impressions made by vehicles onto drivable surfaces (see at least [0187]; packed dirt is considered an equivalent to impressions, and the means by which the packed dirt is created is not considered to hold patentable weight).

Regarding claim 18, Van der Merwe discloses all of the limitations of claim 14. Additionally, Van der Merwe discloses wherein the controller system includes a neural network configured to generate the augmented image or the segmented image, and wherein the neural network has been trained using images of surface deformations associated with non- drivable surfaces (see at least [0187]; images of surface deformations associated with drivable/non-drivable surfaces may be used to train the neural network)

Regarding claim 19, Van der Merwe discloses all of the limitations of claim 18. Additionally, Van der Merwe discloses wherein the images of surface deformations associated with non-drivable surfaces include images of cracks, rocks, debris, or pools of liquid (see at least [0183] and [0187]; cracks, loose material (i.e., rocks and debris)).

Regarding claim 20, Van der Merwe discloses all of the limitations of claim 14. Additionally, Van der Merwe discloses wherein the plurality of sensors includes a LIDAR or radar sensor configured to generate the first 3D representation as a point cloud (see at least [0004]; the plurality of sensors may include LIDAR and/or radar sensors). 

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2020/0098135 which relates to video-based positioning and mapping terrain.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663